Citation Nr: 0830834	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-22 738 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The deceased had service from December 1941 to January 1946, 
including a period in which he was a prisoner of war (POW).  
Service based upon this period was the subject of a 
forfeiture decision.  The veteran had recognized active duty 
from January 1946 to January 1947.  He died in November 1965.  
The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the Board in a February 1969 decision.

2.  An application to reopen the claim for service connection 
for cause of the veteran's death was last denied in a July 
2004 Board decision on the bases that evidence submitted by 
the appellant was not new and material as it failed to cure 
the defects of (1) lack of competent evidence of a nexus 
between the cause of the veteran's death and his active 
service; (2) lack of competent evidence of a nexus between 
the cause of the veteran's death and the service-connected 
epilepsy; and (3) lack of evidence showing that the veteran 
had been diagnosed with pulmonary tuberculosis (PTB) by 
approved methods either in service or within the three-year 
presumption period following the veteran's discharge from 
service.

3.  The evidence received since the July 2004 Board decision 
is cumulative and redundant of the evidence of record at the 
time of the prior final decision, and is not material as to 
the bases for the prior final denial.





CONCLUSIONS OF LAW

1.  The February 1969 Board decision, which denied service 
connection for cause of the veteran's death, and the February 
1991 and July 2004 Board decisions which denied applications 
to reopen, are final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  The evidence received since the July 2004 Board decision, 
which denied an application to reopen the claim for service 
connection for cause of the veteran's death, is not new and 
material; the claim is not reopened.  38 C.F.R. §§ 5103, 
5103A, 5107, 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has denied the appellant's application to reopen a 
claim of service connection for the cause of the veteran's 
death, having determined that the claim was subject to a 
prior final decision and having determined that new and 
material evidence has not been submitted to reopen the claim. 
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

In the February 1969 decision, the Board denied service 
connection for cause of the veteran's death.  That decision 
is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Board 
decisions dated February 1991 and July 2004 denied the 
appellant's application to reopen her claim.  Those decisions 
are also final.  Id.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  See 
generally 66 Fed. Reg. 45620 (August 29, 2001).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  The VA regulation implementing the cause 
of death statute, 38 C.F.R. § 3.312, reads as follows:

(a) General.  The death of a veteran will be 
considered as having been due to a service-
connected disability when the evidence 
establishes that such disability was either 
the principal or a contributory cause of 
death.  The issue involved will be determined 
by exercise of sound judgment, without 
recourse to speculation, after a careful 
analysis has been made of all the facts and 
circumstances surrounding the death of the 
veteran, including, particularly, autopsy 
reports.

(b) Principal cause of death.  The service-
connected disability will be considered as the 
principal (primary) cause of death when such 
disability, singly or jointly with some other 
condition, was the immediate or underlying 
cause of death or was etiologically related 
thereto.

(c) Contributory cause of death.  (1) 
Contributory cause of death is inherently one 
not related to the principal cause.  In 
determining whether the service-connected 
disability contributed to death, it must be 
shown that it contributed substantially or 
materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to 
show that it causally shared in producing 
death, but rather it must be shown that there 
was a causal connection.

(2) Generally, minor service-connected 
disabilities, particularly those of a static 
nature or not materially affecting a vital 
organ, would not be held to have contributed 
to death primarily due to unrelated 
disability.  In the same category there would 
be included service-connected disease or 
injuries of any evaluation (even though 100 
percent disabling) but of a quiescent or 
static nature involving muscular or skeletal 
functions and not materially affecting other 
vital body functions.

(3) Service-connected diseases or injuries 
involving active processes affecting vital 
organs should receive careful consideration as 
a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of 
whether there were debilitating effects and 
general impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
Where the service-connected condition affects 
vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 
percent disabling, debilitation may be 
assumed.

(4) There are primary causes of death which by 
their very nature are so overwhelming that 
eventual death can be anticipated irrespective 
of coexisting conditions, but, even in such 
cases, there is for consideration whether 
there may be a reasonable basis for holding 
that a service-connected condition was of such 
severity as to have a material influence in 
accelerating death.  In this situation, 
however, it would not be reasonable to hold 
that a service-connected condition accelerated 
death unless such condition affected a vital 
organ and was of itself a progressive or 
debilitating nature.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110.  In order to qualify for entitlement to compensation 
under 38 U.S.C.A. § 1110, a claimant must prove the existence 
of a disability and that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).

Service connection can be granted for tuberculosis if 
manifest to a degree of 10 percent or more within three years 
of separation from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
For PTB shown by x-ray in active service, x-ray evidence 
alone may be adequate for a grant of direct service 
connection for pulmonary tuberculosis.  38 C.F.R. § 3.370.  

A diagnosis of active PTB by private physicians on the basis 
of their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, x-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.

Section 3.309(c) provides that if a veteran is a former POW, 
certain, enumerated diseases "shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active . . . service 
even though there is no record of such disease during service 
. . . ."  38 C.F.R. § 3.309(c).  The qualifying diseases 
are: psychosis; any of the anxiety states; dysthymic disorder 
(or depressive neurosis); organic residuals of frostbite; 
post- traumatic osteoarthritis; atherosclerotic heart disease 
or hypertensive vascular disease (including hypertensive 
heart disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia); stroke and 
its complications; avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes; and cirrhosis of the liver.

Evidence before the Board in July 2004 showed that, at the 
time of his death, the veteran was service connected for 
grand mal epilepsy, rated as 30 percent disabling.  His death 
certificate reported that he died due to a "[n]ervous 
breakdown due to the war in Okinawa."

An April 1966 letter from Dr. P.A. Jr., reported treatment of 
the veteran from August 1965 to November 1965, at which time, 
the veteran had presented a clinical picture of coughing, 
loss of weight, and afternoon rise of temperature.  He opined 
that the veteran was probably suffering from Koch's 
infection, which he stated was the ultimate cause of the 
veteran's death.

For definitional purposes, Koch's infection is synonymous 
with a diagnosis of PTB.  See WEBSTER'S MEDICAL DESK 
DICTIONARY 367 (1986).

The veteran's service medical and personnel records were 
negative for evidence of PTB.  X-ray examinations of the 
chest in December 1945 and July 1946 were reported as 
negative/within normal limits.  Within three years of the 
veteran's discharge from service, there was no diagnosis of 
PTB confirmed by acceptable clinical, x-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.

The record first confirmed a diagnosis by VA X-ray 
examination in February 1954, which showed minimal pulmonary 
tuberculosis, reinfection type, in the right upper lung 
field.

The medical evidence also included a statement from Dr. 
B.N.K., dated September 1947; records from July 1955 and 
January 1957 hospitalizations at The American Hospital; a 
December 1955 statement from Dr. E.V.P.; VA examination 
reports dated February 1954, February 1956, January 1957 and 
June 1961; a March 1957 opinion from VA's Chief Medical 
Officer; statements from Dr. V.M., in April 1961 and June 
1965; a May 1966 statement from the rural sanitary inspector; 
a statement from Dr. P.S.D., received in August 1969; a 
statement from Dr. G.T.A., certified in September 1979; a 
statement from a clinical clerk for Dr. J.P., certified in 
August 1984; a May 1975 statement from Surgao Provincial 
Hospital; a May 1976 affidavit from Dr. C.M.; medical records 
submitted in July 1989 which included laboratory tests for 
the veteran at Philippines General Hospital in October 1946, 
Surgao Provincial Hospital in August 1947, and University of 
Sto. Tomas Hospital in August 1949 as well as a photocopied 
document dated August 20, 1948; and a certification from Dr. 
V.V. of Manila Doctors Hospital, dated in July 1998. 

In summary, the evidence cited above did not include a 
diagnosis of PTB confirmed by acceptable clinical, x-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment, 
within three years from the veteran's discharge from active 
service.  Rather, the evidence included uncorroborated 
recollections, some voiced many years after the veteran's 
death, from physicians alleging treatment of the veteran for 
PTB as early as 1946.  There was no medical opinion that the 
veteran's service connected epilepsy caused or contributed 
substantially or materially to cause his death.

The lay evidence included the appellant's contentions 
alleging that the veteran contracted PTB in service and/or 
manifested PTB to a compensable degree within 3 years of his 
discharge from service.  She also alleged that the veteran's 
service connected epilepsy caused and/or contributed to the 
cause of his death, and that a "nervous breakdown" incurred 
in service caused and/or contributed to the cause of his 
death.

Additional evidence included a July 1948 statement from the 
Disabled American Veterans which reported the veteran's 
belief of receiving a medical discharge from service due to 
tuberculosis.  

A November 2002 joint affidavit from two friends of the 
veteran attested to the fact that the veteran was treated 
between January 1946 and January 1947 for a nervous breakdown 
and tuberculosis and that the veteran's medical records 
showing such treatment were thrown out by the physician's 
family in November 2000.

A June 2003 joint affidavit from two of the veteran's former 
servicemates recalled that the veteran had complained of 
having a nervous breakdown and tuberculosis in service.  They 
stated that they ran into the veteran some time after service 
and that he told them he was still suffering from both 
disabilities but that the hospital where he had been treated 
had been burned down and wiped out by a tidal wave and that 
such records could not be located.

An undated letter from the son of the deceased physician, Dr. 
V.V., stated that the veteran had been treated by his father 
in 1964 and 1965 due to his "illness," and that he had 
personal knowledge of this because he had gone with his 
father to the veteran's home when the veteran was ill.

In denying the appellant's application to reopen her claim, 
the Board held that evidence submitted by the appellant was 
not new and material as it failed to cure the defects of (1) 
lack of competent evidence of a nexus between the cause of 
the veteran's death and his service; (2) lack of competent 
evidence of a nexus between the cause of the veteran's death 
and the service- connected epilepsy; and (3) lack of evidence 
showing that the veteran had been diagnosed with PTB by 
approved methods either in service or within the three-year 
presumption period following the veteran's discharge from 
service.

Non-duplicative evidence of record since the Board's July 
2004 opinion includes a May 2005 statement from Dr. L.C., 
certifying that the veteran had been under treatment a 
Veterans Memorial Medical Center starting in September 1946.  
The veteran died in 1965 due to far advanced PTB, and had 
concomitant seizure disorder (epilepsy).

A statement from Dr. A.L.C., dated "May 5, 1964," 
certifying treatment of the veteran for nervous tension and 
insomnia.  The veteran had also been suffering form PTB.  The 
veteran was described as having a hot temper, talking to 
himself, and refusing to take medication.  This statement was 
accompanied with treatment records dated in 1964.

Statements from Dr. M.E.H., dated August 2006 and February 
2007 stated that a consultation with the veteran in January 
1961 indicated diagnoses of neuro-circulatory asthenia and 
PTB.  A list of medications was provided. 

A November 2006 statement from Dr. J.L.O., certified 
treatment of the veteran for nervous breakdown and insomnia 
in the 1950's.  The veteran was noted to be suffering from 
PTB, epilepsy and loss of weight.  He was hot tempered, 
talked to himself and refused taking medicines.

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not presented evidence 
since the July 2004 Board decision, which relates to an 
unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim 
for service connection for cause of the veteran's death.  

Quite simply, none of the evidence cures the defects of (1) 
lack of competent evidence of a nexus between the cause of 
the veteran's death and his service; (2) lack of competent 
evidence of a nexus between the cause of the veteran's death 
and the service-connected epilepsy; and/or (3) lack of 
evidence showing that the veteran had been diagnosed with PTB 
by approved methods either in service or within the three-
year presumption period following the veteran's discharge 
from service.

The Board emphasizes that VA regulations at 38 C.F.R. 
§§ 3.370-75 and 3.378 specify the nature and extent of proof 
necessary to establish service connection for PTB, which was 
upheld by the United States Court of Appeals for Veterans 
Claims as a valid exercise of the Secretary's authority in 
Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).  The 
appellant has not provided this level of proof.  In its 
decisions, the Board is bound by applicable statutes, VA 
regulations and precedent opinions of VA's General Counsel.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The appellant's arguments advanced in her application to 
reopen are cumulative of arguments previously voiced in the 
prior final Board decisions.  Thus, they are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  In any event, lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim, see Moray v. 
Brown, 5 Vet. App. 211 (1993), and a lay person is not 
competent to opine as the medical issue concerning the cause 
of death.  Barfield v. Brown, 5 Vet. App. 8 (1993).

Accordingly, for the reasons stated above, the Board has 
determined the appellant has not submitted new and material 
evidence to reopen the claim for service connection for cause 
of the veteran's death, and the application to reopen such 
claim is denied.

Lastly, the veteran was a POW.  To date, PTB is not among the 
diseases subject to presumptive service connection for former 
POW's.  Therefore, there is neither a new theory of 
entitlement nor a new claim.  At this time, the Board need 
not address the issue of forfeiture pertaining to a period of 
the veteran's service.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The appellant filed her application to reopen in August 2004, 
approximately one month following a prior Board decision on 
this claim.  In this statement, she voiced her understanding 
of the need for "nexus" evidence concerning PTB and the 
cause of the veteran's death.  A September 2004 RO letter 
advised her that her claim was subject to the new and 
material standard, and notified her of the definition of new 
and material evidence.

A pre-adjudicatory RO letter in June 2005 advised the 
appellant that her claim was previously denied by the Board 
in July 2004, advised her that her claim was subject to the 
new and material standard, and provided her the definition of 
new and material evidence.  The RO also provided her notice 
of the types of evidence and/or information deemed necessary 
to reopen and substantiate her claim on the merits, and the 
relative development duties on the part of herself and VA.  
She was further advised to submit any evidence in her 
possession that pertained to her claim.  Post-adjudicatory RO 
letters dated September and December 2005 again advised her 
of the types of evidence deemed necessary to reopen her 
claim.  An October 2007 RO letter advised her of the criteria 
for establishing a disability rating and effective date of 
award. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In a 
claim for Dependency and Indemnity Compensation (DIC), a VCAA 
notice should include a statement of the conditions for which 
a veteran was service connected at the time of his or her 
death, and an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service connected condition.  See Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The appellant has been pursuing her 
cause of death claim since 1966.  The record is replete with 
her own statements acknowledging her understanding that the 
veteran had been service connected for epilepsy, for which 
she has previously argued contributed to the cause of his 
death.  She has abandoned this argument, and focused her 
claim on establishing service connection for PTB that is 
identified as the cause of his death.  Thus, the record 
reflects that the appellant has actual knowledge of the type 
of information identified in Hupp.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

As demonstrated in her letters dated August 2004, October 
2005 and July 2006, the appellant demonstrates actual 
knowledge of her understanding of the information that would 
have been provided in a technically compliant Kent notice, to 
wit, that substantiating her claim depended upon providing 
competent evidence that the veteran's PTB first manifested in 
service or within three years from his service.  In fact, she 
has provided medical statements speaking to this issue.  On 
the facts of this case, there is no practical difference that 
a fully compliant Kent notice could have made in developing 
the new and material claim as her claim would be subject to 
reopening with the same evidence that would establish service 
connection in this case.  As the application to reopen is 
denied, the failure to provide her timely notice of the 
criteria for establishing a disability rating and effective 
date of award is non-prejudicial as the issues are moot.

In summary, the appellant has voiced her understanding of the 
evidentiary requirements for reopening her claim and 
establishing service connection for the cause of the 
veteran's death on the merits.  Overall, the notice errors 
are not prejudicial as she has actual knowledge of the 
evidentiary requirements.  Sanders, 487 F.3d at 889; Vazquez-
Flores, 22 Vet. App. at 46.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  This issue was first presented to VA 
in 1966, and adjudicated by the Board on several occasions.  
During the course of those appeals, the RO gathered for the 
record the veteran's service medical records and associated 
with the claims folder VA examination reports of the veteran.  
The appellant has reported that many of the veteran's 
treatment records are unavailable, and attempted to 
supplement the record with various lay and medical affidavits 
and certifications.  

In the course of this appeal, the appellant has again 
attempted to supplement the record with additional affidavits 
and certifications.  The RO held the case open to allow her 
to obtain alleged treatment records from the "American 
Legion Hospital."  She has been unable to obtain these 
records, and recently requested VA assistance in obtaining 
these records.  On August 7, 2008, the Board provided the 
appellant a complete copy of the claims folder.  Notably, 
this included copies of records from "The American 
Hospital" already associated with the claims folder.

The Court has stated that the duty to assist is not a license 
for a "fishing expedition" to ascertain whether there might 
be unspecified information which could possibly support a 
claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  While it 
appears the claims folder includes the records sought by the 
appellant, the Board finds that VA has no further duty to 
assist the appellant in this case, as she has not identified 
with sufficient specificity the date of the alleged treatment 
records nor overcome the obvious fact that any additional 
records existing 4 to 6 decades ago are no longer in 
existence (as previously reported by the appellant and lay 
statements she submitted to the record).

As the application to reopen a claim to reopen is denied, VA 
has no duty to obtain medical opinion on this claim.  
38 C.F.R. § 3.159(c)(4)(C)(iii). 

Overall, the Board finds that the record does not indicate 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim.

ORDER

New and material evidence not having been received to reopen 
a claim for service connection for the cause of the veteran's 
death, the appellant's application to reopen the claim is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


